t c memo united_states tax_court wayne and pamela berry petitioners v commissioner of internal revenue respondent docket no filed date ketia berry wick and rando berry wick for petitioners robert s scarbrough for respondent memorandum findings_of_fact and opinion wolfe special_trial_judge in so-called affected items notices of deficiency respondent determined additions to tax with respect to petitioners’ federal income taxes for the years and in the amounts as shown below -- - additions to tax sec sec sec sec year a a a dollar_figure -- -- dollar_figure --- dollar_figure t big_number --- t big_number ‘50 percent of the interest payable with respect to the portion of the underpayment that is attributable to negligence respondent determined underpayments attributable to negligence of dollar_figure and dollar_figure for and respectively unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure after concessions ’ the remaining issue for decision is whether petitioners are liable for additions to tax for negligence or intentional disregard of rules or regulations under sec_6653 for and sec_6653 and for and respectively we hold that petitioners are so liable findings_of_fact some of the facts have been stipulated and they are so found the stipulated facts and the attached exhibits are ‘petitioners concede that for each of the years in issue they are liable for additions to tax under sec_6659 for underpayments of tax attributable to valuation overstatements in the amounts determined by respondent also petitioners have abandoned their argument that assessment and collection of the additions to tax for the years in issue are barred by the statute_of_limitations because petitioners allegedly received no notice of the entry of decision from their tax_matters_partner see 220_f3d_1255 lith cir affg tcmemo_1998_347 incorporated herein by this reference petitioners resided in lake stevens washington at the time the petition was filed a the whitman transactions these cases are part of the plastics recycling group of cases the additions to tax arise from the disallowance of losses investment credits and energy credits claimed by petitioners with respect to a partnership known as whitman recycling associates whitman for a detailed discussion of the transactions involved in the plastics recycling group of cases see provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir the parties have stipulated that the underlying transactions involving the sentinel recycling machines recyclers in this case are substantially identical to the transactions in provizer v commissioner supra whitman a limited_partnership was organized on date it purported to lease four recyclers manufactured by packaging industries pi of hyannis massachusetts on its federal_income_tax return whitman reported that each recycler had a basis of dollar_figure and the partnership reported a net ordinary_loss of dollar_figure the losses and credits reported by whitman were passed through to petitioners and the other limited partners b petitioners’ background in after graduating from high school in lake stevens washington wayne berry petitioner went to work at a sawmill after working at the sawmill for months he was drafted into the u s army the army sent him to a military school in georgia for training to work with helicopters then he served in vietnam for years as a door gunner on a medivac helicopter in he returned to lake stevens and married pamela berry whom he had met in high school with the assistance of his father in lake stevens he started a business that manufactured various interior house products such as moldings door jambs window trim and base shoe petitioner’s father had owned and sold a similar_business in california in petitioner purchased his father’s interest taking full control of the business petitioner operated it as apex wood products corp apex at the time of trial petitioner owned percent of the stock of apex during the years at issue pamela berry was a flight attendant for united airlines she was married to petitioner until when their divorce was finalized petitioners were financially successful during of the years in issue ’ they received total income excluding claimed 7petitioners’ federal_income_tax return was not part of the record losses from a condominium in hawaii and from whitman and another partnership as follows dollar_figure dollar_figure petitioners’ investment portfolio included a variety of interests including several tax-oriented investments petitioners maintained a brokerage account with merrill lynch they invested in a company called shaman a clothing import company that distributed merchandise through stores in the seattle metropolitan area they conducted a schedule c business involving lithographic prints in addition to petitioners’ investments specifically listed in the record kirk clothier clothier petitioners’ accountant testified that he had joined together with them in several investments petitioner alluded to investments prior to whitman when he testified that in spetitioners reported their lithographic print business on a schedule c profit or loss from business or profession schedule c on the schedule c petitioners indicated the name of their business was wayne d berry arts the main business activity was art works and the product was lithographic prints at trial petitioner briefly summarized the business as an arrangement in which he purchased the rights to the marketing profits generated from the sale of the lithographic prints on each of the two tax returns of petitioners in the record and petitioners reported zero gross_income from the business although the record is incomplete regarding petitioners’ lithographic print business we note that lithographic prints are a familiar tax-sheltering device see eg 88_tc_386 affd 868_f2d_851 6th cir bronson v commissioner tcmemo_1993_233 gangel v commissioner tcmemo_1991_358 ballard v commissioner tcmemo_1988_436 -- - deciding to invest in whitman he felt confident of clothier’s ability and expertise because in all of the investments that i’ve been involved with kirk clothier he has invested in the same ones petitioner also explained that the whitman recycling transaction was the second involvement i had with kirk clothier petitioner was introduced to the whitman investment by clothier clothier explained to petitioner that investing in whitman could serve three purposes to make money to shelter taxes and to help the environment petitioners paid dollar_figure for a 75-percent limited_partnership_interest in whitman petitioners did not personally review whitman’s offering memorandum or investigate whitman before becoming participants in the partnership nor did petitioners have any education or work experience in the plastics materials or the plastics recycling industry as a result of their payment of dollar_figure for their interest in whitman petitioners claimed on their federal_income_tax return a net_operating_loss_deduction of dollar_figure they also claimed investment credits totaling dollar_figure which was limited to their income_tax_liability as reduced by the partnership loss of dollar_figure of the dollar_figure balance of the unused credits dollar_figure was carried back to generating a tax_refund claim of dollar_figure which was petitioners’ total_tax liability for the remaining balance of the unused credits dollar_figure was carried forward to on their federal_income_tax return petitioners claimed a net_operating_loss_deduction of dollar_figure as a result of their investment in whitman c kirk clothier clothier is a certified_public_accountant c p a and holds a master’s degree in taxation his accounting firm is located in seattle washington he has practiced accounting since clothier was introduced to petitioner by petitioner’s brother who played volleyball with clothier in college in or clothier began assisting petitioners with their personal income_tax returns as well as the corporate_income_tax returns and financial statements of apex petitioner and apex continued to employ the services of clothier until when petitioner switched to a local accountant for the purpose of convenience in petitioner’s words every year it became more difficult to get down to seattle from lake stevens which is located miles north of seattle clothier’s services to petitioners were not limited to the preparation of their income_tax returns as apex became more the discrepancy between the amount carried back to dollar_figure and the amount of the refund dollar_figure is due to the fact that the carryback caused petitioners to lose a child_care_credit of dollar_figure for --- - profitable petitioners were left with increasing amounts of discretionary income clothier began providing petitioners with investment advice meeting with petitioner several times each year in or clothier was introduced to the whitman tax_shelter by ed margolin margolin a marketer of whitman after speaking with margolin clothier contacted an attorney connected with the tax_shelter the identity of the attorney is unclear but the parties have stipulated that the attorney was either the attorney for samuel winer general_partner and tax_matters_partner of whitman or the attorney who wrote the legal opinion contained in the offering memorandum for whitman clothier also asked one of his other clients lee connel connel an engineer to discuss the equipment with winer at trial clothier testified that he thought margolin later told him he had gone down and met with mr winer personally and done some personal investigation of the investment at that point clothier proposed the investment to petitioner prior to these conversations clothier had no knowledge of or experience in the plastics recycling industry at trial clothier had difficulty remembering how much information he had given petitioner before petitioner decided to invest in whitman clothier recalled telling petitioner that he had contacted the attorney who wrote the legal opinion that the --- - attorney was from a reputable law firm that one of his clients made some phone calls to investigate the equipment and that he thought that margolin had spoken with winer opinion we have decided many plastics recycling cases most of these cases like the present case have presented issues regarding additions to tax for negligence see eg thornsjo v commissioner tcmemo_2001_129 west v commissioner tcmemo_2000_389 barber v commissioner tcmemo_2000_372 barlow v commissioner tcmemo_2000_339 ulanoff v commissioner tcmemo_1999_170 greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 ndollar_figure and cases cited therein affd sub nom 205_f3d_54 2d cir in all but two of the plastics recycling cases we found the taxpayers liable for the additions to tax for negligence moreover in all of those cases we found the taxpayers liable for additions to tax for valuation_overstatement in provizer v commissioner tcmemo_1992_177 the test case for the plastics recycling group of cases this court found that each recycler had a fair_market_value of not more than dollar_figure held that the transaction which was virtually identical to the transaction in the present case was a sham -- - because it lacked economic_substance and a business_purpose sustained the additions to tax for negligence under sec_6653 and sustained the addition_to_tax for valuation_overstatement under sec_6659 because the underpayment of taxes was directly related to the overvaluation of the recyclers and held that the partnership losses and tax_credits claimed with respect to the plastics recycling partnership at issue were attributable to tax-motivated transactions within the meaning of sec_6621 we also found that other recyclers were commercially available during the year in issue in reaching the conclusion that the transaction lacked a business_purpose this court relied heavily upon the overvaluation of the recyclers id neither petitioners nor respondent had a copy of the offering memorandum for whitman available at the time of trial nearly years after petitioners’ investment in barber v commissioner supra where the taxpayers like petitioners were limited partners in whitman we explained in a 4-step series of simultaneous transactions closely resembling those described in the provizer case and stipulated by the parties herein packaging industries of hyannis massachusetts pi manufactured and sold’ four sentinel eps recyclers to eci corp eci for dollar_figure each eci simultaneously resold the recyclers to f g corp f g for dollar_figure each f g simultaneously leased the recyclers to whitman finally whitman simultaneously entered in a joint_venture with pi and resin recyclers inc rri to exploit the recyclers and place them with end-users under this latter arrangement pi was required to pay whitman a monthly joint_venture fee for convenience we refer to the series of transactions between and among pi eci f g whitman and rri as the whitman transactions the sales of the sentinel eps recyclers from pi to eci were financed using 12-year nonrecourse notes the sales of the recyclers from eci to f g were financed using 12-year partial recourse notes however the recourse portion of the notes was payable only after the first percent of the notes the nonrecourse portion was paid no negotiations for the price of the recyclers took place between or among pi eci and f g at the closing of the whitman partnership pi eci f g whitman and rri entered into arrangements whereby pi would pay a monthly joint_venture fee to whitman in the same amount that whitman would pay as monthly rent to f g in the same amount that f g would pay monthly on its note to eci in the same amount that eci would pay monthly on its note to pi further in connection with the closing of the whitman partnership pi eci f g whitman and rri entered into offset agreements providing that the foregoing payments were bookkeeping entries only and were never in fact paid also in connection with the closing of the whitman partnership pi eci f g whitman and rri also entered into cross-indemnification agreements id terms such as sale and lease as well as their derivatives are used for convenience only and do not imply that the particular transaction was a sale or lease for federal tax purposes similarly terms such as joint_venture and agreement are also used for convenience only and do not imply that the particular arrangement was a joint_venture or an agreement for federal tax purposes s-eps stands for expanded polystyrene the case of provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir involved sentinel expanded polyethylene epe recyclers however the eps recycler partnerships and the epe recycler partnerships are essentially identical see davenport recycling associates v commissioner tcmemo_1998_347 affd 220_f3d_1255 11th cir see also gottsegen v commissioner tcmemo_1997_314 involving both the epe and eps recyclers ulanoff v commissioner tcmemo_1999_170 same a the private offering memorandum in barber v commissioner supra significant portions of the whitman offering memorandum were summarized as follows by a private_placement offering memorandum dated date the offering memorandum subscriptions for limited_partnership units in whitman were offered by the partnership’s promoter to potential limited partners at dollar_figure per partnership unit pursuant to the offering memorandum the limited partners would own percent of whitman and the general_partner sam winer would own the remaining percent also pursuant to the offering memorandum each limited_partner was required to have a net_worth including residence and personal_property in excess of dollar_figure million or net_income in excess of dollar_figure for each investment_unit the offering memorandum stated that winer would receive dollar_figure for administrative and other services to be paid from the proceeds of the private_placement offering as management fees the offering memorandum also stated that the partnership would pay fees of purchaser representatives and selling commissions from the proceeds of the offering in an amount equal to percent of the aggregate price of the units mthus winer would earn a 10-percent commission upon selling an interest in the partnership in addition the offering memorandum stated that winer could retain as additional compensation all amounts not paid as purchaser representative fees or sales commissions in connection with the offering the face of the offering memorandum warned in bold capital letters that this offering involves a high degree of risk the offering memorandum also warned that an investment in the partnership involves a high degree of business and tax risks and should therefore be considered only by persons who have a substantial net_worth and substantial present and anticipated income and who can afford to lose all of their cash investment and all or a portion of their anticipated tax benefits the offering memorandum went on to enumerate significant business and tax risks associated with an investment in whitman among those risks the offering memorandum stated there was a substantial likelihood of audit by the internal_revenue_service and the purchase_price paid_by f g to eci might be challenged as being in excess of the fair_market_value the partnership had no prior operating history the management of the partnership’s business would be dependent on the services of the general_partner who had limited experience in marketing recycling or similar equipment the limited partners would have no control_over the conduct of the partnership’s business there were no assurances that market prices for virgin resin would remain at their current costs per pound or that the recycled pellets would be as marketable as virgin pellets and certain potential conflicts of interest existed the offering memorandum informed investors that the whitman transactions would be executed simultaneously the offering memorandum prominently touted the anticipated tax benefits for the initial year of investment for an investor in the partnership in this regard the offering memorandum stated in part as follows the principal tax benefits expected from an investment in the partnership are to be derived from the limited partner’s share of investment and energy tax_credits and tax deductions expected to be generated by the partnership in the tax benefits ona per unit basis are as follows projected regular projected investment and tax payment energy tax_credits deductions dollar_figure dollar_figure dollar_figure the limited partners are not liable for any additional payment beyond their cash investment for their units nor are they subject_to any further assessment id b sec_6653 and negligence respondent determined that petitioners were liable for additions to tax for negligence under sec_6653 and with respect to underpayments attributable to petitioners’ investment in whitman petitioners contend that they were not negligent because they lacked investment experience and sophistication and they reasonably relied upon their c p a sec_6653 for and sec_6653 for and provide for an addition_to_tax equal to percent of the underpayment if any part of an underpayment_of_tax is due to negligence or intentional disregard of rules or regulations sec_6653 for and provides for an addition_to_tax equal to percent of the interest payable with respect to the portion of the underpayment attributable to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable and ordinarily prudent person would exercise under the circumstances 85_tc_934 the pertinent question is whether a particular taxpayer’s actions are reasonable in light of the taxpayer’s experience the nature of the investment and the taxpayer’s actions in connection with the transactions see 60_tc_728 the determination of negligence is highly factual when -- - considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment turner v commissioner tcmemo_1995_363 respondent’s determination of negligence is presumed correct and petitioners bear the burden of proving that they were not negligent neely v commissioner supra see generally rule a 290_us_111 with respect to the large number of plastics recycling cases that have come before this court we have seen taxpayers from all walks of life and with greatly varying levels of education and investment experience in all such cases there have been only two in which we held that the taxpayers were not negligent with respect to their participation in the plastics recycling program dyckman v commissioner tcmemo_1999_79 and zidanich v commissioner tcmemo_1995_382 both cases involved unusual circumstances not present in the instant case as discussed further below compare sec_7491 which places the burden of production on respondent with respect to a taxpayer’s liability for penalties and additions to tax sec_7491 is effective for court proceedings arising in connection with examinations commencing after date petitioners do not contend nor is there evidence that their examination commenced after date or that sec_7491 is applicable in this case the notices of deficiency sent to petitioners with respect to the years in issue are dated date -- - petitioners’ investment experience and sophistication petitioners argue that their lack of education and their lack of investment experience are factors supporting their claim that they were not negligent in investing in whitman petitioners compare their backgrounds with those of the taxpayers in dyckman v commissioner supra and zidanich v commissioner supra in dyckman and zidanich we held for the taxpayers on the issue of negligence based on special and unusual circumstances one of the circumstances favoring taxpayers was their complete lack of sophistication in investment matters in dyckman v commissioner supra the taxpayers were a carpet salesman and an elementary_school teacher their combined net_worth was dollar_figure until the year in issue their investment experience had been limited to bank accounts a few certificates of deposit and securities financed through withholdings from their paychecks for investment through employer plans id in zidanich v commissioner supra mr zidanich was a steel worker and mrs zidanich was a legal secretary prior to their investment at issue their only investments were in stocks and bonds financed through withholding from mr zidanich’s paychecks and purchased through a company plan id petitioner argues that his education level is similar to that of most of the taxpayers in the dyckman and zidanich cases - in that petitioner had no formal education beyond high school while a lack of any significant formal education beyond high school has been a factor in some cases where we have found that taxpayers were not negligent under sec_6653 such cases are exceptions rather than the norm for examples of cases in which we have held the taxpayers negligent despite their modest formal education see singer v commissioner tcmemo_1997_325 taxpayer who worked with success in the floor covering business quit high school during his sophomore year estate of hogard v commissioner tcmemo_1997_174 taxpayer an owner of a business involving coin-operated entertainment machines had a high school education affd without published opinion sub nom gilmore wilson constr co v commissioner 166_f3d_1221 10th cir mcpike v commissioner tcmemo_1996_46 taxpayer a firefighter received no formal education beyond high school except for a few courses in fire science lax v commissioner tcmemo_1994_329 taxpayer who spent his entire working career in the textile business had no formal post-high school education affd without published opinion 72_f3d_123 3d cir klieger v commissioner tcmemo_1992_734 several of the taxpayers had only high school educations gerber associates inc v commissioner tcmemo_1987_446 no formal post-high school education affd without published opinion 876_f2d_106 7th cir -- - the instant case is readily distinguishable from dyckman v commissioner supra and zidanich v commissioner supra at the time he invested in whitman petitioner was a relatively sophisticated investor actively seeking out a variety of investments including tax-oriented investments or speculations petitioner met personally with clothier several times each year to discuss investment opportunities prior to their investment in whitman in petitioners invested without the advice of their accountant in a condominium in maui hawaii anda lithographic print business and maintained a brokerage account at merrill lynch in addition petitioner had made other investments with clothier including shaman a clothing import company that distributed merchandise through stores in the seattle metropolitan area petitioners’ investment experience significantly surpasses the experience of other taxpayers who we have found negligent under sec_6653 for improperly sheltering income see eg mcpike v commissioner supra taxpayers had no previous investment experience other than their personal_residence we also view petitioner’s career path as relevant in determining his level of business and financial sophistication petitioner is a true success story in the tradition of american entrepreneurship petitioner cofounded a company in by he owned the company and from operating the business he earned a six-figure salary partnership losses respectively petitioners’ income exclusive of of dollar_figure and dollar_figure in and shows that petitioners stood to benefit substantially by the deductions and credits that whitman offered clothier explained to petitioner the investment the expectation petitioner to invest in whitman at trial petitioner made a his role in the success of apex strictly limited to production aptitude by saying weaknesses in what they do inclined i’ve been lucky diagnosed with dyslexia and that and mine is as to the source of apex’s success the immediate tax benefits of of such benefits motivated transparent attempt to downplay describing his duties as he described his business t think everybody has strengths and i’m more mechanically petitioner said petitioner also testified that he has been he does not enjoy reading petitioner’s claim that he lacks sophistication is self- serving and inconsistent with the facts it is readily apparent that petitioner completely dominates the operations of apex and is responsible for its remarkable success his alleged choice to devote his efforts to the production operations of apex as well as his aversion to reading are not inconsistent with his possessing business acumen equipment in the name of lake stevens leasing as a d b a for himself we note that petitioner acquired which he described that leased equipment to apex - - petitioner testified that his accountant told him there were tax advantages in this arrangement with respect to investment credits the arrangement certainly is not unique but it is tax- efficient and sophisticated as petitioner himself admitted i do have a business sense of making a business operate and i know what it takes to get the product out the door to get income out of it petitioner’s own testimony that he cofounded built up and now owns percent of the highly successful apex business is inconsistent with his argument that he lacks business capabilities in short petitioner was not lacking in investment experience or sophistication petitioner’s active role in seeking investments as well as founding building and operating a successful corporate enterprise and all the knowledge and experience associated with such a successful business career support the conclusion that he was capable of properly investigating and analyzing the whitman tax_shelter and that his failure to do so was negligent petitioners’ reliance on their c p a petitioners claim that their reliance on clothier’s advice was reasonable under some circumstances a taxpayer may avoid liability for negligence if reasonable reliance on a competent professional adviser is shown see 469_us_241 89_tc_849 - affd 904_f2d_1011 5th cir affd on other grounds 501_us_868 however reliance on professional advice standing alone is not an absolute defense to negligence but rather a factor to be considered freytag v commissioner supra for reliance on professional advice to excuse a taxpayer from negligence the taxpayer must show that the professional had the expertise and knowledge of the pertinent facts to provide informed advice on the subject matter see 79_f3d_726 8th cir affg tcmemo_1994_408 43_f3d_788 2d cir affg tcmemo_1993_621 freytag v commissioner supra sann v commissioner tcmemo_1997_259 moreover reliance on representations by insiders promoters or offering materials has been held an inadequate defense to negligence see 990_f2d_893 6th cir affg donahue v commissioner tcmemo_1991_181 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir sann v commissioner supra pleas of reliance have been rejected when neither the taxpayer nor the advisers purportedly relied upon by the taxpayer knew anything about the nontax business aspects of -- - the contemplated venture see david v commissioner supra freytag v commissioner supra the purported value of the recyclers generated the deductions and credits this circumstance was clearly reflected in the offering memorandum although petitioner was given a copy of the offering memorandum petitioner chose not to read it instead he exclusively relied on representations made by clothier in his discussions with petitioner about whitman clothier emphasized the tax benefits that petitioner would enjoy if he made the investment the offering memorandum prominently announced that an investment of dollar_figure in whitman would produce approximately dollar_figure in immediate investment and energy tax_credits petitioners’ investment of dollar_figure produced for them tax_credits totaling dollar_figure like the taxpayers in provizer v commissioner tcmemo_1992_177 except for a few weeks at the beginning petitioners never had any money in the deal under these circumstances a reasonably prudent person would have asked a qualified adviser if such a windfall were not too good to be true see 92_tc_827 in support of their claim that their reliance on clothier on its tax_return whitman reported that each of the four recyclers had a basis of dollar_figure in provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir the test cases for the plastics recycling group of cases this court found that each recycler had a fair_market_value of not more than dollar_figure - - was reasonable petitioners emphasized that clothier had invested with them in the investments that clothier had proposed prior to whitman however petitioners did not claim nor is there evidence that clothier invested in whitman apparently clothier’s decision not to invest in whitman did not dissuade petitioners like petitioners clothier had no knowledge of the plastics recycling industry moreover clothier did not consult with any persons who had expertise in plastics recycling instead clothier’s sources of information about whitman were limited to the offering memorandum and the representations of insiders the only persons with whom clothier remembers discussing whitman were margolin a whitman sales representative connel a client of clothier and either winer’s attorney or one of the attorneys who wrote the tax opinion of whitman each of these contacts either had a self-interest in the promotion of whitman or had no knowledge about the plastics recycling industry clothier’s reliance on margolin was unreasonable clothier remembers margolin telling him that whitman was a reasonable investment and that it had tax_shelter advantages these conclusory remarks without further investigation were not a proper basis for reliance especially since there is no evidence that margolin had any expertise with plastics recycling although -- - he was marketing the partnership interests we have consistently held that advice from such persons is better classified as sales promotion see singer v commissioner tcmemo_1997_325 vojticek v commissioner tcmemo_1995_444 we note that margolin did not testify and that circumstance suggests that if he had testified his testimony would have been unfavorable to petitioners see 6_tc_1158 affd 162_f2d_513 10th cir the commission for selling units under the whitman promotion was egqual to percent of the sales_price see barber v commissioner tcmemo_2000_372 clothier’s reliance on his client lee connell was also unreasonable connell was an engineer by profession he had no experience with plastics recycling clothier unreasonably assumed that connel’s engineering background would qualify him to make a reliable evaluation of the recyclers with minimal effort even if connel were qualified reliance on connel would be unreasonable because there is no evidence that connel ever saw the recyclers connel did not testify at trial and our knowledge of his alleged investigation is based entirely on clothier’s vague recollection under these circumstances we are convinced that clothier was not concerned with whitman’s economic or business aspects rather clothier understood that whitman was a tax_shelter clothier failed to consult an independent_appraiser or anyone - - with expertise in plastics recycling if clothier had made a reasonable effort to determine the fair_market_value of the recyclers he would have determined that the recyclers’ price was grossly inflated at that point a reasonable person would have inguired why the partnership would be willing to invest in machines at far in excess of their fair_market_value when it could have purchased other much less expensive machines that performed virtually the same functions it was not reasonable for petitioners to claim the substantial tax_credits and partnership losses in issue on the basis of clothier’s advice petitioners compare their relationship with clothier to the relationships that the taxpayers had with their advisers in dyckman v commissioner tcmemo_1999_79 and zidanich v commissioner tcmemo_1995_382 such comparisons are misplaced in dyckman v commissioner supra the taxpayers were close friends with their accountant mr kipness as well as his family mrs dyckman tutored mr kipness’s daughter when mr kipness and his family moved from new jersey to california the dyckmans continued to mail mr kipness their tax information and he continued to prepare their returns for some time after the move to california id in zidanich v commissioner supra mrs zidanich worked for the adviser’s father and subsequently for the adviser himself for years as to the other taxpayers in zidanich the steinbergs mrs steinberg relied entirely on - - her brother as her adviser and trustee of the funds that she and her brother had inherited from their parents mrs steinberg did not even know of the investment until the internal_revenue_service contacted her in view of her brother’s highly successful career as an investor and investment manager her entrustment of her funds to him was not unreasonable id here there is no evidence of a personal friendship between clothier and petitioners outside of an accountant client relationship clothier was a college acquaintance of petitioner’s brother--not petitioner petitioners terminated their relationship with clothier because a distance of miles was too great an obstacle the dyckmans continued to use their accountant despite his permanent move with his family across the country in sum petitioners’ relationship with clothier was not the long-term relationship of friendship and trust with an adviser that was present in the dyckman and zidanich cases for the foregoing reasons petitioners’ reliance on dyckman v commissioner supra and zidanich v commissioner supra is misplaced in conclusion we find that petitioners failed to exercise due care in claiming large deductions and tax_credits with respect to whitman on their federal_income_tax returns the disproportionately large tax benefits claimed on petitioners’ federal_income_tax returns relative to the dollar amount -- p7 - invested should have alerted petitioners to the need for further investigation of the partnership transactions their reliance on clothier was misplaced because clothier knew little about the business aspects of whitman and there is no reason for us to think he misled petitioners about the extent of his own knowledge in this respect clothier relied on conclusory statements of insiders as well as the conclusion of his client an engineer who had no expertise in either taxes or the plastics recycling industry and made only a casual inguiry about the transaction neither clothier nor petitioners undertook a good_faith investigation of the fair_market_value of the recyclers or the underlying economic viability or financial structure of whitman accordingly we hold that petitioners are liable for the additions to tax for negligence under sec_6653 for and sec_6653 and for and to reflect the foregoing decision will be entered under rule
